                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. S:20-CV-453-D



COLORADO BANKERS LIFE                           )
INSURANCE COMPANY,                              )
                                                )
                                 Plaintiff,     )
                                                )
                    v.                          )              ORDER
                                                )
TAC INVESTMENTS, LLC,                           )
                                                )
                                 Defendant.     )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 27], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 21], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This .2.0 day of July 2021.




                                                      J     S C. DEVER ill
                                                      United States District Judge




           Case 5:20-cv-00453-D Document 34 Filed 07/20/21 Page 1 of 1
